On Rehearing.
Breaux, J.
Defendant complains of the decree in this case and says that it is admitted that the sums of twelve and 60-100 dollars, of three and 20-100 dollars, of two and 80-100 dollars, and four dollars have been *43paid as usurious interest on the notes in suits Nos. 2075, 1914, 1915, 1916, within the year preceding the institution of suits therein. These sums aggregate twenty-two and 60-100 dollars.
These amounts were paid within the year preceding the institution of said suits, and, in consequence, do not fall within the rule of prescription sustained in our original decree. The writer and organ of the court adheres to the view expressed in the opinion upon this point; that is, that there is in reality no difference betwieen payment in cash of usurious interest for the extension of a note and the capitalization of usurious interest in the note.
The majority of the court having concluded that bonus for an extension of time on a loan could not be recovered by the lender when in excess of the conventional rate, the decree is, accordingly, amended.
The majority holds that the hire of money is excessive and usurious, if not included within the terms of the statute, usually adopted to cover an excess over the conventional rate; that usury is against public policy and that excessive rates of interest agreed upon are not to he sanctioned unless they fall within the express provisions of the law; that interest not capitalized, in excess of the conventional rate, for the extension of the payment of a loan is not considered legal consideration.
It is, therefore, ordered, adjudged and decreed that the judgment rendered by the Fourth City Court, and that rendered by the Court of Appeal for the Parish of Orleans, in this cause, he amended by allowing defendant a credit of twenty-two and 60-100 dollars ($22.60) (in different amounts as before stated) on the respective amounts of plaintiff’s claim, to he credited from the date that the foregoing stated amounts were paid by defendants to the plaintiffs (i. e., each amount of plaintiffs’ claim is to he credited with the sum paid, for the time obtained for its payment as admitted), and that, as amended, the said judgment is affirmed; plaintiff to pay the costs in the Court of Appeal, and in this court.